Citation Nr: 0516173	
Decision Date: 06/15/05    Archive Date: 06/27/05	

DOCKET NO.  04-02-618		)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to April 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In February 2004, the Board remanded to the Appeals 
Management Center (AMC) in Washington, D.C. the issues of 
service connection for hypertension and chronic renal failure 
(claimed as secondary to service-connected diabetes 
mellitus), as well as entitlement to a separate compensable 
evaluation for left-sided weakness, status post 
cerebrovascular accident, secondary to service-connected 
diabetes mellitus.  As action on the remand has not yet been 
completed, and those issues have not yet been recertified to 
the Board, the Board lacks jurisdiction to address them at 
this time.  Those issues will be the subject of a separate 
Board decision, if and or when those issues are recertified.  
Thus, the Board will confine its current review solely to the 
issue of an increased evaluation for service-connected post-
traumatic stress disorder.  


FINDING OF FACT

The veteran's post-traumatic stress disorder is currently 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
constricted affect, disturbance of mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).  




CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but no greater, 
for post-traumatic stress disorder have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9th, 2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002), redefined the VA's duty to assist a veteran in 
the development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The notice requirements of the VCAA require the VA to notify 
the veteran of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran was, in 
fact, provided notice in correspondence of February 2003, one 
month prior to the initial AOJ decision in March of that same 
year.  More specifically, in a letter of February 2003, the 
veteran was provided the opportunity to submit evidence, 
notified of what evidence was required to substantiate his 
claim, who was responsible for securing the evidence, and the 
need to advise VA of or submit any information or evidence 
that was relevant to his claim.  The veteran was also 
provided with a Statement of the Case in October 2003 which 
apprised him of pertinent regulations and actions in his 
case, as well as the evidence considered.  

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO or in Washington, D.C.  He has been 
provided with notice of the appropriate laws and regulations, 
and given notice of what evidence he needed to submit, as 
well as what evidence the VA would secure on his behalf.  In 
addition, the veteran was given ample time to respond.  

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes VA treatment records and examination 
reports.  Under the facts of this case, "the record has been 
fully developed" with respect to the issue currently on 
appeal, and "it is difficult to discern what additional 
guidance the VA could have provided to the veteran regarding 
what further evidence he could submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The claimant has had 
sufficient notice of the type of information needed to 
support his claim, and of the evidence necessary to complete 
the application.  Accordingly, the duty to assist and notify 
as contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issue on appeal, 
and the veteran is not prejudiced by the consideration of 
this claim.

Factual Background

At the time of a VA general medical examination in September 
2002, the veteran gave a history of post-traumatic stress 
disorder.  On physical examination, the veteran's 
comprehension and coherence of response, as well as emotional 
reactions, were within normal limits.  There were no signs of 
unusual tension, nor any effects of social and occupational 
dysfunction.  The pertinent diagnosis was post-traumatic 
stress disorder.

On VA psychiatric examination, likewise conducted in 
September 2002, the veteran stated that he had undergone no 
hospitalizations for his service-connected post-traumatic 
stress disorder.  Rather, the veteran had been prescribed 
medication by his regular physician.  On mental status 
examination, the veteran was well oriented.  He denied both 
delusions and hallucinations, and his thought processes were 
organized.  When questioned, the veteran admitted to 
nightmares, flashbacks, and "crying spells."  Additionally 
noted was that the veteran experienced trouble dealing with 
people, and had intrusive thoughts.  Noted at the time of 
examination was that the veteran exhibited adequate insight 
and judgment into his daily activities.  His eye contact was 
fair, and his memory for both recent and remote events was 
intact.  The pertinent diagnosis was chronic, delayed post-
traumatic stress disorder, with a Global Assessment of 
Functioning (GAF) Score of 60.  

In the opinion of the examiner, the veteran had some 
difficulty with his mood, as well as some circumstantial 
speech and anxiety regarding his situation.  The veteran 
stated that he had not worked for the past 10 years, and 
claimed to have some trouble with supervision.  The examiner 
noted, however, that the major issue with the veteran was his 
physical health, specifically, diabetes and neuralgia.  The 
examiner further stated that his unemployability had more to 
do with his physical condition than with PTSD.

VA outpatient treatment records covering the period from 
October 2002 to April 2003 show treatment during that time 
for psychiatric problems, and for various other unrelated 
medical problems.  In October 2002 the veteran presented for 
an intake assessment for PTSD.  Mental status examination 
noted the veteran was mildly disheveled.  His eye contact was 
good.  His affect was mildly constricted.  His mood was 
subdued and anxious.  His thought process was clear and 
coherent, and his thought content was appropriate, though 
focused on sensitivities and hyperarousals.  There were no 
current active suicidal thoughts, and no perceptual 
difficulties were noted.  He continued with high-level 
avoidance, hyperarousal, and hypervigilance on a daily basis.  
Diagnoses were PTSD, major depression, rule out alcohol abuse 
on Axis I, and several diagnoses on Axis III pertaining to 
his physical condition.  GAF score was 44.

In an entry of November 2002, it was noted that the veteran 
had been doing considerably better since transitioning to 
different medication.  When questioned, the veteran described 
his sleep as remaining quite poor.  However, his overall 
nervousness and tenseness had significantly improved.  On 
mental status examination, the veteran was alert and fully 
oriented.  There was some evidence of psychomotor slowness, 
and the veteran's affect was constricted, though appropriate.  
At the time of examination, the veteran denied both suicidal 
and homicidal ideation.

During the course of VA outpatient treatment in January 2003, 
the veteran stated that he continued to experience problems 
sleeping.  Also noted was that the veteran's depression was 
somewhat more pronounced since his breakup with his wife.  
When questioned, the veteran reported continuing symptoms of 
intrusive memories, avoidance, and hypervigilance regarding 
his Vietnam experiences.  

On mental status examination, the veteran was casually 
dressed and well kept.  His overall affect was quite tense, 
and his mood somewhat more depressed than on previous visits.  
At the time of evaluation, there was some tearfulness on 
those occasions when the veteran felt the need to discuss his 
Vietnam experiences.  However, there was no evidence of any 
current suicidal or homicidal ideation.  

During a medical appointment at the VA clinic, the veteran 
reported that he was feeling quite well, and the examiner 
noted the veteran seemed quite relaxed.

On VA psychiatric examination in May 2003, the veteran voiced 
complaints of continuing nightmares and flashbacks.  Mental 
status examination revealed the veteran to be well oriented, 
with no evidence of delusions or hallucinations.  When 
questioned, the veteran freely admitted to both suicidal and 
homicidal ideation.  Reportedly, the veteran had been "in 
trouble" as a result of "threatening people" and had been 
very difficult to deal with.  The veteran's speech was 
described as normal, though his mood was somewhat agitated.  
Insight and judgment were adequate with regard to the 
veteran's daily activities.  When further questioned, the 
veteran emphasized that he had become very difficult since 
his return from service.  Also noted was that, in the 
veteran's opinion, he had not been getting "good treatment."  
The pertinent diagnosis was chronic delayed post-traumatic 
stress disorder, with a GAF score of approximately 55.  


Analysis

The veteran in this case seeks an increased evaluation for 
service-connected post-traumatic stress disorder.  In that 
regard, disability evaluations are intended to compensate for 
the average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2004).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM-IV), p. 32].  A GAF score of 41 to 50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., few friends, unable to keep a job).  A GAF of 51 to 60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupation or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  A GAF of 
61 to 70 indicates some mild symptoms or some difficulty in 
social, occupational or school functioning, but generally 
functioning pretty well and has some meaningful interpersonal 
relationships.  GAF scores are defined under the provisions 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition (DSM 
IV) that is to be used in the evaluation of the veteran's 
psychiatric disability.  38 C.F.R. § 4.125 (2002).

In the present case, on VA general medical examination in 
September 2002, the veteran's comprehension and coherence of 
response, as well as emotional reaction, appeared to be 
normal.  There were no signs of unusual tension, nor were 
there any effects of social and/or occupational dysfunction.  
On VA psychiatric examination conducted in conjunction with 
that general medical examination, the veteran stated that he 
had never been hospitalized for treatment of his service-
connected post-traumatic stress disorder.  Mental status 
examination revealed the veteran to be well oriented, with no 
delusions or hallucinations.  While at the time of 
examination, the veteran complained of nightmares, 
flashbacks, and "crying spells," his thought processes were 
organized, and both insight and judgment were adequate.  
Moreover, the veteran's memory was intact for both recent and 
remote events.  Significantly, at the time of the veteran's 
September 2002 psychiatric examination, a GAF score was 
reported as 60.  

The Board observes that, during the course of VA outpatient 
treatment approximately two months later, the veteran was 
once again alert and well oriented.  His affect, while 
somewhat constricted, was appropriate.  Moreover, the veteran 
denied problems with either suicidal or homicidal ideation.  

On more recent VA psychiatric examination in May 2003, the 
veteran continued to be well oriented, with no delusions or 
hallucinations.  While in contrast to his prior examination, 
the veteran complained of both suicidal and homicidal 
ideation, his speech was within normal limits, and both 
insight and judgment were adequate as regards daily 
activities.  The pertinent diagnosis noted was chronic 
delayed post-traumatic stress disorder, with a Global 
Assessment of Functioning Score of 55, which indicates 
moderate symptomatology.  

Resolving all doubt in favor of the veteran, the Board finds 
that an increased evaluation of 50 percent is warranted.  
Review of the evidence notes a constricted affect and an 
agitated mood on the most recent examination.  The outpatient 
treatment records noted that he and his wife of ten years had 
separated.  While the veteran does not meet all of the 
criteria listed, his symptoms more closely approximate the 
criteria for a 50 percent evaluation. 

The Board does not find, however, that a rating in excess of 
50 percent is warranted.  A 70 percent rating for PTSD is 
warranted where there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9411.

While it is true that, at the time of the aforementioned VA 
psychiatric examination in May 2003, the veteran complained 
of suicidal and homicidal ideation, on all other occasions he 
has denied any such problem.  Moreover, his judgment was 
deemed fair on that examination, and the GAF score assigned 
does not reflect that the examiner found the complaints to 
result in functional impairment.  Further, just three days 
prior to the examination the veteran was noted to be relaxed.  
Although the veteran reported a history of multiple suicide 
attempts and being jailed for threatening people, a review of 
the claims file fails to reveal any evidence in the previous 
few years, of hospitalizations, treatment, or legal problems 
due to such.  Moreover, there is no evidence that the veteran 
currently suffers from the symptomatology requisite to the 
assignment of a 70 percent evaluation.  Under such 
circumstances, and absent demonstrated evidence of increased 
disability beyond that contemplated by the 50 percent 
evaluation, an evaluation in excess of 50 percent is not 
warranted.  


ORDER

An evaluation of 50 percent, but no higher, for post-
traumatic stress disorder is granted, subject to the 
regulations applicable to the payment of monetary benefits.  



	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


